

Exhibit 10.1




[nexstarlogo.jpg]
 
 
 
 
 
March 25, 2014


Mr. Dennis Thatcher
Mission Broadcasting, Inc.
30400 Detroit Road Suite 304
Westlake, OH  44145


Re:  Shared Services Agreement and Agreement for the Sale of Commercial Time for
WUTR(TV), Utica, New York


Dear Dennis:


Nexstar Broadcasting, Inc. (“Nexstar”) and Mission Broadcasting, Inc.
(“Mission”) are parties to (1) a Shared Services Agreement (the “SSA”) for
broadcast station WUTR(TV), Utica, New York, dated as of April 1, 2004, the
initial term of which expires as of March 31, 2014, and (2) an Agreement for the
Sale of Commercial Time with respect to WUTR (the “JSA” and, collectively with
the SSA, the “Agreements”), also dated as of April 1, 2004, the initial term of
which also expires as of March 31, 2014.  Pursuant to Section 7 of the SSA and
Section 1 of the JSA, the term of each Agreement shall be extended for an
additional ten (10) year term, unless either party provides at least six months
notice of its intent to terminate such Agreement.


This letter is to confirm that neither Nexstar nor Mission has provided the
requisite notice of termination for either Agreement; and it is the parties’
intent that the SSA and JSA continue in effect pursuant to the terms thereof (as
amended from time to time).  Accordingly, Nexstar and Mission hereby agree to
extend the terms of the SSA and JSA for a period of ten years.  Please confirm
Mission’s agreement by signing the enclosed duplicate copy of this letter and
returning it to my attention.


Thank you.


Sincerely,


/s/ Elizabeth Ryder
Elizabeth Ryder
Senior Vice President & General Counsel


Acknowledged and Agreed:
Mission Broadcasting, Inc.


By: /s/ Dennis P. Thatcher
Title:  President
